EXHIBIT 11.1 CPI Corp. Computation of Per Common Share (Loss) Earnings - Diluted (Unaudited) thousands, except share and per share data 12 Weeks Ended April 26, 2008 April 28, 2007 Diluted: Net (loss) earnings applicable to common shares $ (256 ) $ 2,555 Shares: Weighted average number of common shares outstanding 17,045,770 16,981,744 Dilutive effect of exercise of certain stock options - 24,724 Less: Treasury stock - weighted average (10,595,319 ) (10,618,299 ) Weighted average number of common and common equivalent shares outstanding 6,450,451 * 6,388,169 Net (loss) earnings per common and common equivalent shares $ (0.04 ) $ 0.40 * The effect of stock options in the amount of 4,774 shares were not considered as the effect is anti-dilutive.
